DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2020 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 07/21/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 2, 4-7, 9-12, 14-17, 19-23 are currently under examination. Claims 22-23 are new claims.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to KOREA, REPUBLIC OF 10-2014-0135269, filed 10/07/2014 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 07/21/2020 regarding invocation of 35 USC 112(f) and claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitations “compare the acquired examination path with a reference examination path, which is selected from among a plurality of reference examination paths of the probe based on a purpose of the examination, and determine a portion of the acquired examination path as a diagnosis area based on the comparison between the acquired examination path and the reference examination path; and an output device configured to output an image representing the diagnosis area on the acquired examination path" changing the scope of the independent claims. The examiner is considering new grounds of rejection for addressing the amended limitations as necessitated by the amendments.
Applicant argues (on pages 10-11) that the reference Thompson is not proper since the data of publication is more recent than the priority date of the instant invention. 
In response, the examiner acknowledges the argument which is found persuasive therefore overcoming the use of Thompson as prior art or as a reference of record.
The examiner notes that Haider does teach some of the disclosure of Thompson but will use new grounds of rejection in order to address the new subject matters and to disclose the subject matters being or not presented in the last Final Office Action. 
Applicant argues (on pages 11-13) that the remaining references of records besides Thompson are not teaching or disclosing the amended limitations “compare the acquired examination path with a reference examination path, which is selected from among a plurality of reference examination paths of the probe based on a purpose of the examination, and determine a portion of the acquired examination path as a diagnosis area based on the comparison between the acquired examination path and the reference examination path; and an output device configured to output an image representing the diagnosis area on the acquired examination path” without presenting evidence or directed arguments.
In response, the examiner is considering new grounds of rejection for the independent claims with new references to address the amended limitations and new subject matters. Therefore, Applicant’s arguments are found moot since they are directed to new subject matters.
Regarding the remaining dependent claims, Applicant argues (on pages 13-14) that due to the same previous arguments with their dependency from the independent claims, the dependent claims are allowable.
In response, the examiner is presenting the same response that those above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11, 12, 14, 15, 19, 21 and 22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Banjanin et al. (USPN 20130245428 A1; Pub.Date 09/19/2013; Fil.Date 03/16/2012) in view of United Kingdom Association of Sonographers as UKAS (2008 UKAS Guidelines for Professional Working Standards Ultrasound Practice, 76 pages; Pub.Date 2008) in view of Haider et al. (USPN 7685001 B2; Pat.Date 03/23/2010; Fil.Date 12/14/2005) and in view of Gielen et al. (USPN 8,150,497 B2; Pat.Date 04/03/2012; Fil.Date 10/20/2006).
Regarding claim 1 and claim 11, Banjanin teaches a device and method of using it for tracking ultrasound imaging systems (Title and abstract) reading on an apparatus and method for diagnosis support (Fig.1 apparatus 1000 with display 120, tracking device 200 and an I/O , comprising: a memory configured to store instructions ([0027] and Fig.1 internal storage unit 118 with control programs and setting information read from 118); and at least one processor, that upon executing the stored instructions ([0027] and Fig.1 control unit 117 controlling overall processes in the ultrasound diagnosis apparatus, [0028]-[0029] controlling satellite devices 120, 130 and 200), is configured to acquire an examination path of a probe being moved on a body portion of a subject during an examination (Fig. 4 and [0020] control unit 117 controlling tracking device #200 to track the ultrasound probe #100, [0029]–[0036] with acquiring a set of absolute/relative positional and angle data of US probe reading on an examination path or protocol, [0059] with a path/protocol during which ultrasound images are taken, therefore, the trajectory or path of the probe corresponding to an examination path, during an examination, and Fig. 8 [0061]-[0062] with the probe PB moved on the patient’s body surface to determine a desirable ultrasound image for a particular organ of interest),  [...compare the acquired examination path with a reference examination path, which is selected from among a plurality of reference examinations paths of the probe...] based on a purpose of the examination ([0062] desirable ultrasound image for determining the effect of a cancer treatment therefore for performing a diagnosis), determine a portion of the acquired examination path as a diagnosis area [...based on the comparison between the acquired examination path and the reference examination path, and...]  ([0028] setting a region of interest during an upcoming scanning session, [0059] with scanning with the probe a volume or area using the region of interest already predetermined for scanning and imaging that region reading on a reference examination information and at different positions of the examination trajectory “when the probe PB travels from a first to a third position” therefore along the acquired examination path/trajectory for regarding on the at least one examination characteristic, wherein [0061]-[0062] moving the probe for the determination of a region of interest for specific organs for diagnosis analysis, such as using the chronologically scanned images for comparison to determine the effect of a cancer treatment on the organ at the exactly identical location), 
an output device configured to output an image representing the diagnostic area on the acquired examination path ([0059] monitor DP for displaying ultrasound acquired images A, B, C chronologically acquired along the acquired examination path/trajectory images with Fig.8 and [0062] image of the region of interest by the probe and using the chronologically scanned images for comparison to determine the effect of a cancer treatment on the organ at the exactly identical location).
Banjanin does not specifically teach compare the acquired examination path with a reference examination path, which is selected from among a plurality of reference examinations paths of the probe and a diagnosis area based on the comparison between the acquired examination path and the reference examination path as in claims 1 and 11.
However, UKAS teaches within the same field of endeavor of ultrasound imaging methods (Titles and p.5-6) with providing generic guidelines including general department examination protocols and general guidance for ultrasound examination with local departmental protocols and procedures. UKAS reports the Ultrasound Examination protocols for various human body regions (e.g. p.21-42) such as examination of particular part of the body or characteristic of the body with the corresponding examination information that should be considered as normal and conventional to examine (p.21-42 such as Tables 1 or 7-11) with comparison of the examination characteristic ( with expected normal information or abnormal information for proper diagnosis with reference information (p.21-42) each of the region of interest obviously having at least one examination trajectory for the ultrasound probe to scan in order to perform the ultrasound imaging and analysis. Additionally, Haider teaches within the same field of endeavor of utilizing clinical reference information for directing examination protocols (Title and abstract) the application of the reference protocols and examination paths towards patient examination (Fig.3) with providing an automatic generation of a medical examination path based on diagnostic questions and answers. Therefore UKAS and Haider are both teaching a reference examination path which is selected from among a plurality of reference examination paths of the probe and based on a purpose of the examination.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin with a reference examination path which is selected from among a plurality of reference examination paths of the probe and based on a purpose of the examination, since one of ordinary skill in the art would recognize that providing guidelines for examination path based on reference examination protocols and studies was routine and conventional in the art, as taught by UKAS and since the applicability of those guidances in response to specific diagnostic analysis was also known in the art as taught by Haider. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Banjanin, UKAS and Haider teach the use of ultrasound diagnostics imaging system and probes. The motivation would have been to improve the application of recognized examination protocols for Ultrasound Diagnosis and for good practice, as suggested by UKAS (page 5) and optimizing the chosen examination path or protocol, as suggested by Haider (Fig.3).
Banjanin, UKAS and Haider do not teach compare the acquired examination path with a reference examination path, and a diagnosis area based on the comparison between the acquired examination path and the reference examination path as in claims 1 and 11.
However, Gielen teaches within the same field of endeavor of a system for navigating a planned procedure (Title and abstract), with the determination or planning of a surgical procedure with the identification of an anatomical target (Title and abstract) performing the determination of a threshold between trajectories, therefore between the optimal/average and other trajectory needing to meet a threshold criteria in order to be considered (col.15 1st – 4th ¶ and col.26 2nd ¶ difference/distance between planned and current trajectories) therefore reading on the at least one processor is further configured to compare the acquired examination path with the reference examination path, and to determine the diagnosis area as being included in a section in which a compare the acquired examination path with a reference examination path, and a diagnosis area based on the comparison between the acquired examination path and the reference examination path as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, UKAS and Haider with comparing the acquired examination path with a reference examination path, and a diagnosis area based on the comparison between the acquired examination path and the reference examination path, since one of ordinary skill in the art would recognize that determining the average, appropriate and optimum ultrasound imaging path as a reference path using tracking the ultrasound imaging probe with planning procedure and considering other trajectories within a threshold value was routine and conventional in the art, as taught by Gielen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Banjanin and Gielen teach the use of ultrasound imaging system and probes. The motivation would have been to improve the diagnosis and localization of abnormal tissue, as suggested by Gielen (col.5 4th ¶ - col.6 1st ¶ and col.15).
Regarding the dependent claims 2, 4, 5, 9, 12, 14, 15, 19, 21 and 22, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Banjanin, UKAS, Haider and Gielen.
Regarding claims 2 and 12, Banjanin, UKAS and Haider as discussed above teach analyze at least one examination characteristic corresponding to the acquired examination path by using information on a reference examination path  ([0029] – [0036] analyze the set of absolute/relative positional and angle data, considered as a trajectory and position of the ultrasound imaging probe, as at least one examination characteristic such as detection of an organ [0061], as being relative to reference position of the patient reading on the use of reference examination information, [0061]-[0062] for the determination of a region of interest for specific probe, a moving speed of the probe in at least one section, an average moving speed of the probe, a period in which the probe stays at least one area, an examination frequency in at least one area, a path difference between the acquired examination path and the reference examination path, and a difference between an examination frequency of the examination path with respect to at least a first section and an examination frequency that relates to the reference examination path with respect to the at least first section as in claims 2 and 12.
Gielen teaches a system for navigating a planned procedure (Title and abstract), with the determination or planning of a surgical procedure with the identification of an anatomical target (Title and abstract) using a planning phase for identifying trajectories to reach the anatomical target and assisting in diagnosing a symptom or a disease (col.5 4th ¶ - col.6 1st ¶) including a plurality of planned trajectories to deduct an average or optimal trajectory (col.15 1st – 4th ¶) with the identification of a converging point within the target region or region of interest (Figs. 7 and 8 #129) wherein the determination of an average or optimal planned trajectory taken as a reference trajectory (col.15 1st – 4th ¶) and wherein any trajectory meeting a threshold criteria will be considered (col.15 1st – 4th ¶) reads on the at least one examination characteristic comprises at least one from among an examination path.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, UKAS, Haider and Gielen with the at least one examination characteristic comprises at least one from among an examination path …, since one of ordinary skill in the art would recognize that tracking the ultrasound imaging probe with planning procedure was routine and conventional in the art, as taught by Gielen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Banjanin and Gielen teach the use of ultrasound imaging system th ¶ - col.6 1st ¶ and col.15).
Regarding claims 4 and 14, as discussed previously with claims 2 and 12, Gielen teach a processor/work station (Fig.9 229) performing the determination of a threshold between trajectories, therefore between the optimal/average and other trajectory needing to meet a threshold criteria in order to be considered (col.15 1st – 4th ¶ and col.26 2nd ¶ difference/distance between planned and current trajectories) therefore reading on the at least one processor is further configured to compare the acquired examination path with the reference examination path, and to determine the diagnosis area as being included in a section in which a path difference between the acquired examination path and the reference path exceeds a predetermined threshold.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, UKAS, Haider and Gielen with the diagnosis component is further configured to compare the acquired examination path with a reference examination path, and to determine the analysis point as a section in which a difference between the acquired examination path and the reference path exceeds a predetermined threshold, since one of ordinary skill in the art would recognize that determining the average, appropriate and optimum ultrasound imaging path as a reference path using tracking the ultrasound imaging probe with planning procedure and considering other trajectories within a threshold value was routine and conventional in the art, as taught by Gielen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Banjanin and Gielen teach the use of ultrasound imaging system and probes. The motivation would have been to improve the diagnosis and localization of abnormal tissue, as suggested by Gielen (col.5 4th ¶ - col.6 1st ¶ and col.15).
Regarding claims 5 and 15, Gielen teaches, as previously discussed for claims 2, 4 and 12, 14, an optimum trajectory for a reference trajectory and Gielen teaches a plurality of 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, UKAS, Haider and Gielen with the diagnosis component is further configured to calculate a distance between at least one point on the examination path and a predetermined point within the analysis point, and based on the calculated distance, to determine a point from among the at least one point on the examination path in order to obtain a diagnosis based on an image that relates to the determined point, since one of ordinary skill in the art would recognize that determining the average, appropriate and optimum ultrasound imaging path as a reference path using tracking the ultrasound imaging probe with planning procedure and considering other trajectories converging to the same target point was routine and conventional in the art, as taught by Gielen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Banjanin and Gielen teach the use of ultrasound imaging system and probes. The motivation would have been to improve the diagnosis and localization of abnormal tissue, as suggested by Gielen (col.5 4th ¶ - col.6 1st ¶ and col.15).
Regarding claims 9 and 19, Gielen, as discussed above teaches the different trajectories are based on difference between the different trajectories and the optimal/average trajectory as previously discussed, therefore reading on to visually output, on a screen, at least one examination characteristic corresponding to the acquired examination (or considered region of 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, UKAS, Haider and Gielen with an output device configured to visually output, on a screen, at least one examination characteristic corresponding to the acquired examination (or considered region of interest) in response to determining the portion of the acquired examination path and a reference path included in the reference examination, since one of ordinary skill in the art would recognize that displaying the possible or selected trajectories from the tracked ultrasound imaging probe relative to an optimal trajectory directed to the target region was routine and conventional in the art, as taught by Gielen and Banjanin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Banjanin and Gielen teach the use of ultrasound imaging system and probes. The motivation would have been to improve the diagnosis and localization of abnormal tissue, as suggested by Gielen (col.5 4th ¶ - col.6 1st ¶ and col.15).
Regarding claim 21, as previously discussed UKAS is reviewing the guidelines for examination protocols or paths based on the type of examination and Haider teaches the optimization of the protocols as patient specific protocols based on advices from medical experts (Haider (abstract, Fig. 1 use of database 15 and reference to a plurality of examination protocols/paths  for the selection of the right examination protocol Fig.3) and UKAS (e.g. p.21-42, reference to a plurality of examination protocols/paths  for the selection of the right examination protocol based on the purpose of examination and the different types of protocols to be performed, with the type of measurement for diagnosis to be performed) therefore reading on a plurality of reference examinations corresponding to the plurality of reference examination paths are organized into types based on at least one from among body models used in the plurality of reference examinations, individual characteristics of subjects of the plurality of reference examinations, characteristics of body portions examined in the plurality of reference 
Regarding claim 22, UKAS teaches to determine a competence level of a practitioner that performed the examination; select the reference examination path from among the plurality of reference examination paths based on the determined competence level of the practitioner (p.21-42) wherein the sonographer or practitioner should have the knowledge to perform the different standard protocols attached to each of the examination characteristics (e.g. p.23 with guidelines for the sonographer to perform for general medical examination, as in p.25-26, being capable to perform protocols and also have sufficient knowledge and practice as being part of their competence).

Claims 6, 7 and 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banjanin et al. (USPN 20130245428 A1; Pub.Date 09/19/2013; Fil.Date 03/16/2012) in view of United Kingdom Association of Sonographers as UKAS (2008 UKAS Guidelines for Professional Working Standards Ultrasound Practice, 76 pages; Pub.Date 2008) in view of Haider et al. (USPN 7685001 B2; Pat.Date 03/23/2010; Fil.Date 12/14/2005) and in view of Gielen et al. (USPN 8,150,497 B2; Pat.Date 04/03/2012; Fil.Date 10/20/2006)  as applied to claims 1, 2, 4, 5, 9, 11, 12, 14, 15, 19, 21 and 22 and further in view of Hossack et al. (USPN 6,014,473; Pat.Date 01/11/2000; Fil.Date 08/22/1997).
Banjanin, UKAS, Haider and Gielen disclose a diagnosis supporting apparatus and method as set forth above. 
As discussed above, Gielen teaches an optimum trajectory for a reference trajectory and Gielen teaches a plurality of examination path or trajectories converging to the target region to a single point (Figs. 7 and 8 point 129) as view in the display (Figs. 7 and 8 monitor of the CPU ) with the determination of the analysis point with the diagnosis of the abnormal tissue as disease 
Banjanin, Thompson and Haider do not explicitly disclose at least one from among a section in which a moving speed exceeds a predetermined first threshold, a section in which an average speed is greater than a predetermined second threshold, a section in which a period of staying in at least one area is shorter than a predetermined third threshold, and a section in which an examination frequency is lower than a predetermined fourth threshold as in claims 6 and 16.
However, Hossack teaches a handheld ultrasound imaging probe (Title and abstract and col.1 5th ¶) with the use of motion sensors for tracking (col.7 6th ¶). Hossack teaches also the optimization of the sweep rate (col.12 6th ¶ - col.13 2nd ¶) above a lower threshold and below a higher threshold for image accuracy for analysis and diagnosis, broadly reading on at least one from among a section in which a moving speed exceeds a predetermined first threshold.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, UKAS, Haider and Gielen with at least one from among a section in which a moving speed exceeds a predetermined first threshold, a section in which an average speed is greater than a predetermined second threshold, a section in which a period of staying in at least one area is shorter than a predetermined third threshold, and a section in which an examination frequency is lower than a predetermined fourth threshold, since one of ordinary skill in the art would recognize that using an optimum imaging sweep speed/motion rate of the handheld ultrasound transducer was known and routine in the art, as taught by Hossack. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hossack and Banjanin teach the use of ultrasound imaging system and probes. The motivation would have been to optimize the imaging analysis accuracy, as suggested by Hossack (col.12 6th ¶ - col.13 2nd ¶).
Regarding the dependent claims 7 and 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Banjanin, UKAS, Haider, Gielen and Hossack.
.

Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banjanin et al. (USPN 20130245428 A1; Pub.Date 09/19/2013; Fil.Date 03/16/2012) in view of United Kingdom Association of Sonographers as UKAS (2008 UKAS Guidelines for Professional Working Standards Ultrasound Practice, 76 pages; Pub.Date 2008) in view of Haider et al. (USPN 7685001 B2; Pat.Date 03/23/2010; Fil.Date 12/14/2005) and in view of Gielen et al. (USPN 8,150,497 B2; Pat.Date 04/03/2012; Fil.Date 10/20/2006)  as applied to claims 1, 2, 4, 5, 9, 11, 12, 14, 15, 19, 21 and 22  as applied to claims 1, 11, and further in view of Nawana et al. (USPN 20140081659 A1; Pub.Date 03/20/2014; Fil.Date 03/14/2013).
Banjanin, UKAS, Haider and Gielen disclose a diagnosis supporting apparatus and method as set forth above. 
As discussed for claims 2, 4 and 12, 14, Gielen teaches, as previously discussed, an optimum trajectory for a reference trajectory and Gielen teaches a plurality of examination path or trajectories converging to the target region to a single point (Figs. 7 and 8 point 129) as view in the display (Figs. 7 and 8 monitor of the CPU ) with the determination of the analysis point with 
Banjanin, Thompson and Haider do not explicitly disclose the selection based on at least one from among an input received from a practitioner and a plurality of characteristics of the practitioner that include a competence of the practitioner as in claims 10 and 20.
However, Nawana teaches the selection of procedures based on medical advises including consultations with specialists and colleagues ([0149]-[0150]) which broadly reads on selection based on at least one from among an input received from a practitioner and a plurality of characteristics of the practitioner that include a competence of the practitioner.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, Thompson, Haider and Gielen with selection based on at least one from among an input received from a practitioner and a plurality of characteristics of the practitioner that include a competence of the practitioner, since one of ordinary skill in the art would recognize that using optional procedures and protocols information from traditional and non-traditional sources including consultation of peers and specialists was known and routine in the art, as taught by Nawana. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Haiden and Nawana teach medical and surgical plans and procedures. The motivation would have been to provide more appropriated care, as suggested by Nawana ([0149]-[0150]).

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Banjanin et al. (USPN 20130245428 A1; Pub.Date 09/19/2013; Fil.Date 03/16/2012) in view of United Kingdom . 
Banjanin, UKAS, Haider and Gielen disclose a diagnosis supporting apparatus and method as set forth above.
As discussed for claim 22, UKAS teaches the practitioner as presenting a level of competence appropriate to the specific standard protocols as presented in the guidelines in order to perform these protocols.
Banjanin, UKAS, Haider and Gielen do not specifically teach to: the plurality of reference examination paths includes a high-difficulty reference examination path, a medium-difficulty reference examination path, and a low-difficulty reference examination path, and wherein the at least one processor is further configured to select the reference examination path from among the high-difficulty reference examination path, the medium-difficulty reference examination path, and the low-difficulty reference examination path to correspond to the determined competence level of the practitioner as in claim 23.
However, Pan teaches within the same field of endeavor of imaging system such as ultrasound imaging (Title, abstract and [0005] thermoacoustic) the selection of the most suitable trajectory as being based on the imaging effort such as difficulty to be performed ([0217]) which combined with the requirements for the competence of the sonographer or practitioner reads on  the plurality of reference examination paths includes a high-difficulty reference examination path, a medium-difficulty reference examination path, and a low-difficulty reference examination path, and wherein the at least one processor is further configured to select the reference examination path from among the high-difficulty reference examination path, the medium-difficulty reference 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Banjanin, Thompson, Haider and Gielen with the plurality of reference examination paths includes a high-difficulty reference examination path, a medium-difficulty reference examination path, and a low-difficulty reference examination path, and wherein the at least one processor is further configured to select the reference examination path from among the high-difficulty reference examination path, the medium-difficulty reference examination path, and the low-difficulty reference examination path to correspond to the determined competence level of the practitioner, since one of ordinary skill in the art would recognize that using standard procedures and protocols information under guidelines was known and routine in the art as part of the competence knowledge of the practitioner, as taught by UKAS and as the level of difficulty for each protocols would have been known to the practitioner as in the art as part of the requirement to perform the different protocols, as taught by Pan and by UKAS. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Haiden and Pan teach medical and surgical plans and procedures. The motivation would have been to provide the appropriate level of difficulty for the protocols in regard to the competence of the practitioner, as suggested by Pan and UKAS (UKAS p.21-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793